FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month of November 2011 Commissionfilenumber 001-14184 B.O.S. Better Online Solutions Ltd. (Translation of Registrant's Name into English) 20 Freiman Street, Rishon LeZion, 75100, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): B.O.S. Better Online Solutions Ltd. Paragraphs 1-4 of the Press Release that is attached to this Form 6-K, and the GAAP financial statements included therein, are hereby incorporated by reference into all effective Registration Statements, filed by us under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed or furnished. The following exhibit is attached: Press Release: B.O.S. Announces Financial Results for Third Quarter of 2011 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. B.O.S. Better Online Solutions Ltd. (Registrant) By: /s/ Eyal Cohen Eyal Cohen Chief Financial Officer Dated: November 30, 2011 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release:B.O.S. Announces Financial Results for Third Quarter of 2011
